Citation Nr: 1442236	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to January 1968.  He also served a Reserve component.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In January 2013, the Veteran presented sworn testimony during a video conference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file. 


FINDING OF FACT

The Veteran's currently diagnosed low back disability, to include spinal stenosis and spondylolisthesis, did not originate in active service or until years thereafter, did not originate during any period of active duty for training or inactive duty training, and is not otherwise etiologically related to any period of active service or service in the Reserves.


CONCLUSION OF LAW

The Veteran does not have low back disability that is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1137, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in November 2010 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as, VA and private treatment records in furtherance of his claim.  

The Veteran was afforded a VA examination in January 2011.  The Veteran contends that the VA medical opinion is inadequate; he alleges: "the VA examiner did not take into account all the aspects of the case, specifically the type of duties that I performed within the military after my two line of duty reports."  In response, the Veteran was afforded a supplemental VA medical opinion in February 2012.  As will be discussed below, the February 2012 opinion contained sufficient evidence by which to decide the low back claim.  Therefore, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Certain chronic diseases, including degenerative disc disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran asserts entitlement to service connection for low back disability, which he contends was incurred during a period of ACDUTRA.  Specifically, he argues that he injured his back while performing heavy lifting in 1980.  Additionally, in 1985 he reinjured his back while turning in his sleep, which manifested in symptoms of back pain that have continued to this day.  

The STRs show that the Veteran complained of a low back injury in 1980.  At that time he was diagnosed with a "low back syndrome secondary to muscle spasm."  The Veteran also complained of a back injury in 1985, during a period of ACDUTRA.  At that time he was diagnosed with a pulled muscle.  No subsequent diagnosis or complaints relating to low back pain were noted in the Veteran's STRs; moreover, a periodic exam dated 1988 documented the absence of any low back abnormalities. 

Thereafter, the evidence is silent for reference to any low back problems for fourteen years.  Post-service treatment records documented complaints of low back pain in December 1999, at which time private treatment providers indicated that the Veteran had a back strain with underlying disc disease.  Private treatment records dated in February 2010 documented a continuing diagnosis of degenerative disc disease.  Magnetic resonance imaging (MRI) of the lumbar spine was performed in May 2010, which revealed severe spinal stenosis at L3-L4 and mild stenosis at L4-L5.  In October 2010, the Veteran underwent surgery for his spinal stenosis and spondylolisthesis at L3-4.  

In October 2010, a private examiner diagnosed the Veteran with spinal stenosis and bilateral leg pain.  The examiner indicated that he did review the Veteran's STR's.  The examiner opined that the symptoms the Veteran experienced were similar to the symptoms he experienced in 1980 and 1985.  The examiner concluded that the Veteran's current condition was related to the injuries that were incurred in a period of ACDUTRA.  

In January 2011, the Veteran was afforded a VA examination.  The VA examiner diagnosed the Veteran with multilevel spinal stenosis, degenerative disc disease, neuroforaminal stenosis, s/p decompressive laminectomy at L3- L4.  The VA examiner determined that the Veteran's current low back disabilities were not related to his military service.  Moreover, the VA examiner stated that the Veteran's in service injury cannot be solely attributed to his current condition without mere speculation.  

In February 2012, the Veteran was afforded a supplemental VA opinion to address the etiology of the disorder at issue.  The examiner indicated that she did review the Veteran's STR's and his claims file when formulating her opinion on the Veteran's low back disabilities.  The examiner found that the Veteran's current disabilities were "less likely as not" related to a period of ACDUTRA as to the injuries in 1980 and 1985.  The examiner reasoned: 

[Patient] continued to serve in the Air National Guard without restrictions until 1990 and was not diagnosed with spinal stenosis and spondylolisthesis until 2010, 25 and 30 years after injury in the service.  There is no medical evidence to support a chronic condition with his back after his initial injury, was not seen for low back pain again until 1999.  I am unable to link his condition to the service without resorting to speculation.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is entitled to less weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id at 390.

Here, a private treatment provider reported a positive nexus for the Veteran in October 2010.  However, the private treatment provider opined that the Veteran's current disabilities are related to a period of ACDUTRA injuries, but failed to provide a rationale on how he reached his conclusion.  Also, the examiner failed to provide an explanation of the Veteran's lack of medical records for fourteen years.  See Prejean, 13 Vet. App. 444 at  448-49; see also Miller at 348.  Therefore, the Board finds that the October 2010 nexus opinion is of limited probative value. 

In January 2011, the VA examiner was unable to provide a nexus opinion without mere speculation.  A medical opinion is inadequate where it is noted that the etiology of a disability could not be resolved without resort to speculation, and the examiner does not provide any supporting explanation for that conclusion.  See  Jones, supra.  Additionally, the examiner's conclusion offered no rationale for his opinion and the opinion lacked details.  The factors that may be considered in assessing a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean, 13 Vet. App. 444 at 448-9; Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458.  Lastly, the examiner failed to indicate whether he factored the Veteran's STRs when forming his opinion.  See Nieves-Rodriguez, 22 Vet. App at 301.  Therefore, the Board finds that VA examiner's medical opinion in January 2011 is inadequate and will not be discussed further.

As indicated above, the February 2012 VA examiner offered a detailed medical opinion in which she concluded that it was less likely as not that the currently diagnosed low back disability was incurred in the Veteran's military service.  The examiner offered a detailed rational opinion.  Additionally, the examiner indicated that she reviewed the claims file when forming her medical opinion.  See Prejean, 13 Vet. App. 444 at 448-49.  The Board recognizes that the examiner opined that she was unable to link the Veteran's current disabilities to service without resorting to speculation.  However, she adequately explained the reasons for her inability to relate the Veteran's low back diagnoses to his military service.  The Board finds that the VA examiner considered all pertinent and available medical facts in forming her medical opinion.  The examiner adequately explained the reasons for her inability to render a positive medical nexus opinion.  Therefore, the Board finds that the February 2012 examiner's nexus opinion is more probative and outweighs the October 2010 private treatment provider's examiner's nexus opinion. 

Based on a review of the evidence, the Board finds that service connection for low back disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions as to whether a disability is due to his military service.  Moreover, in this case the Board finds that the question of the etiology of the lower back disorder is one which does require medical expertise to address.  The disorder at issue is one which is not observable to the visual senses.  It is one involving pathological processes which are not observable absent diagnostic studies.  Although the Veteran can indicate that he has noticed pain in the back area, the question as to whether that pain has anything to do with the incidents during his service in the Reserves is clearly not something he can address with any competency.  Therefore, to the extent that the Veteran is now claiming that his low back disability is the result of his military service, a layperson without medical training such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013). 

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  The Board has considered the Veteran's contention of continuity of low back symptoms following his military service.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having degenerative disc disease during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  Crucially, the Veteran's statements of continuous back pain since service lack persuasiveness as these statements are inconsistent with other evidence of record.  Moreover, a private treatment provider in February 2010 diagnosed the Veteran with degenerative disc disease; thus, not within the one year time frame of the presumption.  See Orthopedic Association of Central Connecticut, P.C. dated February 2010.  Even though the Veteran claims continuous symptoms, there is no medical evidence to indicate that his degenerative disc disease existed before 2010.  Therefore, the Board finds that the Veteran's statements of continuous symptoms are not credible, as they are contradicted by evidence made when seeking treatment, which the Board finds inherently more credible.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the STRs, post-service medical evidence, the February 2012 VA medical opinion, the positive nexus opinion in October 2010 given by private examiner,  and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In this case, the probative medical opinion was unable to link a nexus to the Veteran's current low back disabilities and his ACDUTRA injuries.  Lastly, after the Veteran incurred his injuries in 1980 and 1985 in ACDUTRA, he continued in ACDUTRA without any restrictions. 

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




(Continued on the next page)
ORDER

Entitlement to service connection for low back disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


